Breese, J. The single question presented by this record arises out of the following facts : The plaintiffs in error are a corporation established by the laws of this State, at Peoria, in the county of Peoria, to transact the business of marine and fire insurance. Its principal officers reside at Peoria, where it has its principal place of business; and it has also an office in the city of Chicago, in Cook county, and an agent residing there to attend to its business. The action was brought in the Superior Court of Chicago, by the defendant, who is a resident of Milwaukee, in the State of Wisconsin, on the record of a judgment which he had recovered against the plaintiffs in the County Court of Milwaukee. To the action of the Superior Court, the plaintiffs pleaded to the jurisdiction of the court, setting out in the plea the above facts, and averred that process in the case was served on one Wright, then agent in Cook county. The defendant in error replied to this plea, denying that the plaintiffs were established by law at Peoria, and avers that they have an office where it transacts a large amount of business, in Cook county—that one or more of the directors of the company reside in Cook county, and that Wright, the agent of the company, resides and keeps an office in the said county of Cook. To this replication the plaintiffs in- error demurred, and it was adjudged against them, and the defendant here had judgment for the amount due upon the judgment record, interest and costs. The error assigned, is this judgment on the demurrer, and the only question is, had the Superior Court of Chicago jurisdiction of the case ? The plaintiffs in error insist that it had not, for the reasons that neither the plaintiffs nor the defendant resided there—7 that the cause of action did not accrue there, nor was the debt made payable there. The action of debt is a transitory action, and can be brought in the court of any county in which the defendant may be found. This is the rule where natural persons are parties. Is there a different rule when corporations are defendants ? There would be, certainly, were it not for our statute. A great grievance had existed in the State, growing out of the fact, that the principal officers of corporations doing business in this State could not be found to be served with process, it being quite convenient to make their domicil in some distant land. To remedy this, the act of 1853 was passed, which provides, “That in all cases where suit has been or may hereafter be brought against any incorporated company, process shall be served on the president of such company, if he reside in the county in which suit is brought, and if such president be absent from the county, or does not reside in the county, then the summons shall be served by the proper officer, by leaving a copy thereof with any clerk, cashier, secretary, engineer, conductor, or any agent of such company, found in the county.” (Scates’ Comp. 243.) This act being remedial in its character, ought to receive the most liberal interpretation. No injury can result from it to a corporation thus summoned, for the reason that the agent will not fail to give the necessary notice to his principal, so that he may prepare his defense, if he have one. Such an interpretation we endeavored to give this law, in the case of the Mineral Point R. R. Co. v. Keep, 22 Ill. 9 ; and also in the case of the Pock Island R. R. Co. v. Fell, 22 Ill. 333. There is no limitation in the act, restricting it to the principal place of business of the company, but it is sufficiently comprehensive to embrace any agent, where he may be found, in any county, provided the president of the company does not reside in the county where the process is issued. The return to this summons shows the president did not reside in the county of Cook. We see no hardship likely to follow this application of the act of 1853, but, on the contrary, great facilities will be afforded by it to the creditors of delinquent corporations. The judgment is affirmed. Judgment affirmed.